Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
	Examiner thanks Applicant for submission of the terminal disclaimer, filed on 7/11/2022, in order to overcome the nonstatutory Double Patenting rejection over the claims of U.S. Patent 11,279,011. The rejection is overcome and withdrawn herein. 
	Examiner thanks Applicant for the amendments directed towards overcoming the 
Reasons for Allowance
Claims 1-20 are allowed. 
Claims 9-15 were previously withdrawn as a result of the Election of claims 1-8 and 16-20 in a telephone conversation on 4/26/2022 with Robert Busby. Claims 9-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. The claims have been amended to reflect the subject matter of allowable claims 1-8 and 16-20. Claims 9-15 are accordingly rejoined herein per Applicant’s request on pages 10-11 of Arguments filed 7/11/2022. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I. and II., as set forth in the Office action mailed on 5/5/2022, is hereby withdrawn and claims 9-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


















Regarding prior art, the claimed invention as currently recited is neither taught nor suggested by the prior art as a whole, either alone or in combination. Prieto disclosed the claimed invention as elucidated in the prior art rejection in the Office Action dated 5/5/2022. However, although Examiner had applied the broadest reasonable interpretation to the claimed invention regarding the outer edge, cutout edge, and structure of the tool disk, Prieto does not anticipate, teach, or suggest the location of the handle slots and cutout edge disposed in and functioning as required by the claimed invention, in combination with the additional elements of the claim. 
Reference Drawing 1				Reference Drawing 2

    PNG
    media_image1.png
    416
    397
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    429
    438
    media_image2.png
    Greyscale

Reference Drawing 3 				Reference Drawing 4

    PNG
    media_image3.png
    403
    435
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    346
    424
    media_image4.png
    Greyscale

	The handle slots (186) of Prieto are distributed along the outer edge portion including the cutout edge portion, i.e. opposite to the claimed invention as currently recited in independent claims 1, 9, and 16. Modification to the invention of Prieto to meet the claimed invention would alter the operation of teeth (178) and handle slots (186), and would not be recognized as obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. 
	Dependent claims 2-8, 10-15, and 17-20 are allowed due to dependence from an allowable base claim. The application is now in condition for allowance, issued herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723